


AMENDMENT No. 2 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT No. 2 TO EMPLOYMENT AGREEMENT (“Amendment No. 2”), is entered
into as of March 1, 2015, by and between Third Point Reinsurance Ltd., a Bermuda
company (the “Company”), and John Berger (the “Executive”).
WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of December 22, 2011 and an Amendment No. 1 to Employment
Agreement dated as of December 22, 2014 (together, the “Employment Agreement”);
and
WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 2 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.     Section 2 of the Employment Agreement shall be amended in its entirety to
read as follows:
“2. Extent of Employment.
(a)Duties. During the Employment Term and from and after March 1, 2015, the
Executive shall serve as the (i) Chairman and Chief Executive Officer of the
Company; (ii) Chairman and Chief Executive Officer of Third Point Reinsurance
Company Ltd.; and (iii) Chief Executive Officer of Third Point Reinsurance (USA)
Ltd. In his capacity as the Chairman and Chief Executive Officer of the Company
and Third Point Reinsurance Company Ltd., and the Chief Executive Officer of
Third Point Reinsurance (USA) Ltd., the Executive shall perform such duties,
services, and responsibilities on behalf of the Company, Third Point Reinsurance
Company Ltd. and Third Point Reinsurance (USA) Ltd. consistent with such
positions as may be reasonably assigned to the Executive from time to time by
the respective Boards of Directors of such companies.
(b)Exclusivity. During the Employment Term, except as provided in the next
following sentence, the Executive shall devote his full business time,
attention, and skill to the performance of such duties, services, and
responsibilities, and shall use his best efforts to promote the interests of the
Company, Third Point Reinsurance Company Ltd. and Third Point Reinsurance (USA)
Ltd., and the Executive shall not engage in any other business activity without
the approval of the respective boards of directors of such companies.
Notwithstanding the preceding sentence, the Executive shall be permitted to (i)
manage his personal investments and (ii) engage in such other activities as are
permitted by the boards of directors of the companies from time to time, in the
case of each of (i) and (ii), so long as such activities neither (x) interfere
with the performance of his duties hereunder nor (y) violate Section 7 hereof.
(c)     Place of Employment. During the Employment Term, the Executive shall
perform his services hereunder for: (i) the Company and Third Point Reinsurance
Company Ltd. at the principal offices of the Company and Third Point Reinsurance
Company Ltd. in Bermuda, except for business travel related to business and
activities of the Company and Third Point Reinsurance Company Ltd.; and (ii)
Third Point Reinsurance (USA) Ltd. at the offices of Third Point Reinsurance
(USA) Ltd. in New Jersey, U.S.A., except for business travel related to business
and activities of Third Point Reinsurance (USA) Ltd.”
1.The parties hereto agree that except as specifically set forth in this
Amendment No. 2, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.
[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
By:     /s/ J. Robert Bredahl
__________________________________
Name: J. Robert Bredahl
_______________________________
Title: President and Chief Operating Officer
________________________________




By:     /s/ Christopher S. Coleman
__________________________________
Name: Christopher S. Coleman
_______________________________
Title: Chief Financial Officer
________________________________




EXECUTIVE
/s/ John R. Berger
________________________________________
John R. Berger





 


